FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 10, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 DEON A. LEONARD,

       Plaintiff - Appellant,

 v.                                                           No. 19-8011
                                                    (D.C. No. 1:18-CV-00171-SWS)
 LINCOLN COUNTY BOARD OF                                       (D. Wyo.)
 COMMISSIONERS; LINCOLN
 COUNTY SHERIFF’S DEPARTMENT;
 SHERIFF M. SHANE JOHNSON;
 LT. JOHN STETZENBACH; LT.
 (FORMERLY SGT.) BRANDON
 SIMPSON,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and HARTZ, Circuit Judges.
                 _________________________________

      Deon Leonard, a former inmate in the Lincoln County Detention Center

(LCDC) in Kemmerer, Wyoming, appearing pro se,1 brought this civil-rights action



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
        Because Leonard is proceeding pro se, we construe his pleadings liberally.
See Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).
under 42 U.S.C. § 1983 against the above-named individual and institutional

defendants. On screening, the district court dismissed most of his claims but

concluded that two of his claims against the individual defendants—the claims

concerning the food he was provided at LCDC (the “food claim”) and an inmate-on-

inmate assault (the “assault claim”)—were cognizable and required a response.

      The court later granted the individual defendants’ motion to dismiss the food

and assault claims for failure to state a claim under Fed. R. Civ. P. 12(b)(6),

concluding that the defendants were entitled to qualified immunity on both claims

because Leonard failed to show either a violation of a constitutional right or that the

rights at issue were clearly established. See Keith v. Koerner, 707 F.3d 1185, 1188

(10th Cir. 2013) (on motion to dismiss based on qualified immunity, courts consider

“whether the facts that a plaintiff has alleged make out a violation of a constitutional

right” and “whether the right at issue was clearly established” (internal quotation

marks omitted)). In ruling on the motion, the court reviewed both the complaint and

the attached exhibits, including the written grievances Leonard filed, communications

between him and jail staff relevant to his claims, various LCDC records, and

communications between Leonard and other agencies (such as the Wyoming

Department of Agriculture (WDOA)) regarding his complaints about LCDC. See

Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading

is a part of the pleading for all purposes.”); Oxendine v. Kaplan, 241 F.3d 1272, 1275

(10th Cir. 2001) (“[I]n deciding a motion to dismiss pursuant to Rule 12(b)(6), a

court may look both to the complaint itself and to any documents attached as exhibits

                                            2
to the complaint.”); see also Olpin v. Ideal Nat’l Ins. Co., 419 F.2d 1250, 1255

(10th Cir. 1969) (courts are not bound to accept as true those allegations in the

complaint that inaccurately describe exhibits attached to the complaint). Leonard

appeals only the order dismissing the food and assault claims against the individual

defendants. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      With respect to the food claim, Leonard alleged that the individual defendants

were deliberately indifferent to his health and well-being because LCDC did not

provide enough food and repeatedly provided food that was not served at the proper

temperature. See Ramos v. Lamm, 639 F.2d 559, 570-71 (10th Cir. 1980) (State must

provide inmates with “nutritionally adequate food that is prepared and served under

conditions which do not present an immediate danger to the health and well being of

the inmates who consume it”); Barney v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir.

1998) (to prevail on claims of denial of food or other necessities, prisoner must allege

a “sufficiently serious” deprivation and that the official acted with “deliberate

indifference to a substantial risk of serious harm to an inmate” (internal quotation

marks omitted)). The allegations in Leonard’s complaint and the attached exhibits

established that he filed several grievances about his food-related complaints and that

LCDC took steps to correct the problems he complained about, including serving

meals on covered stackable insulated trays. The exhibits also showed that WDOA

conducted two investigations in response to Leonard’s complaints and found no

violations. The complaint indicates that after LCDC started using stackable food

trays his health complaints stopped.

                                            3
      The district court ruled that Leonard had not shown a constitutional violation

because his allegations and the exhibits demonstrated that (1) the WDOA

investigations concluded that LCDC “followed appropriate guidelines for the

inmates’ caloric intake and the food was prepared in accordance with (or exceeding)

the applicable health code standards”; (2) Leonard did not experience a “sufficiently

serious deprivation of his food necessities”; (3) jail officials were “very responsive”

to his complaints; and (4) two of the individual defendants had no personal

involvement in the alleged violations. R. at 175-76. The court also determined that

Leonard had made “no showing that the law would put these [defendants] on notice

that their actions in relation to his food-quality complaints amounted to knowingly

disregarding an excessive risk to [his] health or safety, particularly considering the

corrective actions the jail . . . took to address his complaints.” R. at 178.

      For the assault claim, Leonard alleged that the individual defendants were

deliberately indifferent to his health and safety by failing to protect him from being

assaulted by another inmate, Christopher Harrell, with whom he had had numerous

verbal confrontations. See Ramos, 639 F.2d at 572 (inmates have a constitutional

right “to be reasonably protected from constant threats of violence . . . from other

inmates”); Barney, 143 F.3d at 1310 (prison official not liable for failure to protect

prisoner’s safety absent showing of deliberate indifference). The exhibits established

that Leonard told a jail staff member that he was “having issues with another inmate”

who had broken his glasses, but he refused to name the other inmate. R. Doc. 9-3 at

1, 16. Also, he submitted a “general request” reporting that Harrell was arguing with

                                            4
other inmates about use of the shared television, R. at 14, Doc. 9-3 at 6, and a

grievance describing Harrell as a “pred[a]tor,” complaining about his

channel-changing behavior, and requesting that “something [be done] with [Harrell,]

as he is creating a serious problem.” R. Doc. 9-3 at 8. Within hours after he

submitted the grievance, Leonard and Harrell got into a physical fight when Leonard

taunted Harrell and Harrell responded by hitting him.

      The district court concluded that Leonard had plausibly established a

sufficiently serious deprivation but did not plausibly plead a constitutional violation

because his allegations did not demonstrate that the defendants were deliberately

indifferent to his safety. It explained that Leonard did not report most of the verbal

confrontations to the defendants or identify Harrell as the person who had broken his

glasses, and that his general request and grievance did not put jail officials on notice

that he was at risk of being assaulted. The court thus concluded that the complaint

and exhibits did not demonstrate that the defendants “had any reason or basis to

know of an excessive risk to Mr. Leonard’s safety posed by Harrell.” R. at 185.

      For substantially the same reasons set forth in the district court’s order we

conclude that the district court properly dismissed Leonard’s complaint. In so

concluding, we reject his claim that the court improperly held him to the standard of

an attorney and otherwise applied the wrong legal standards in ruling on the motion

to dismiss. In particular, we reject his assertion that the court erred by not

considering the supplemental pleadings he filed the day the court entered its order,

which was more than three weeks after defendants filed their reply brief. The local

                                            5
rule that governs briefing on dispositive motions allows for the motion and

supporting brief, a response, and a reply; it does not permit surreplies. D. Wyo. Civ.

R. 7.1(b)(2). Although courts construe pro se litigants’ pleadings liberally, they

“nevertheless must follow the same rules of procedure that govern other litigants.”

Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). We review a district court’s

application of its local rules for abuse of discretion. Hernandez v. George, 793 F.2d
264, 268 (10th Cir. 1986). Here, Leonard filed a response to the motion to dismiss,

which he captioned as a “traverse,” R. at 114, and without seeking leave of court, he

filed two “Statement[s] of the Facts,” id. at 139-66, further responding to defendants’

motion and objecting to the fact that the Office of the Wyoming Attorney General

was representing them. We find no abuse of discretion in the district court’s ruling

on the motion without awaiting pleadings not authorized by the local rules. See

Green, 969 F.2d at 917, 919 (affirming dismissal of pro se plaintiff’s complaint for

failure to respond to motion to dismiss within time allowed by local rule and finding

no abuse of discretion in district court’s failure to rule on plaintiff’s untimely motion

to recuse). In any event, Leonard’s supplemental filings made additional factual and

legal arguments but provided no information that would have affected the district

court’s ruling.




                                            6
      We affirm the order dismissing Leonard’s complaint for failure to state a claim

and deny his motion for court-appointed appellate counsel.


                                          Entered for the Court


                                          Harris L Hartz
                                          Circuit Judge




                                         7